DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.
Claims 1-18 are rejected.
Claim 1 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional Application No. 62/931,688 filed 06 Nov. 2019, and PCT/US2020/059526, filed 06 Nov. 2020, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 06 Nov. 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 Feb. 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The replacement drawings filed 21 March 2022 have been entered.
The drawings are objected to for the following reasons:
FIG. 7 fails to comply with 37 CFR 1.84(u)(1) because FIG. 7 is labelled FIG. 7 and FIG. 7(Cont.)….   Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See MPEP 608.02 V. Therefore FIG. 7 should be labelled FIG. 7A and FIG. 7B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing filed 29 Dec. 2021 has been entered. The Application is in compliance with the requirements of 37 CFR 1.821 - 1.825.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…the method comprising: (a) obtaining…; (b) processing…”, which is a grammatical error and should include an “and” between the two steps of the claim to recite “…(a) obtaining…; and (b) processing…”.
Claim 1 recites “…(b) processing, by the computer system, the sequencing data to identify a subset of phased-variant containing nucleic acid molecules from the plurality of nucleic acid molecules…(ii) identifying phased variant-containing nucleic acid molecules from the plurality of nucleic acid molecules…”. To use consistent language and increase clarity that the identified phased variant-containing nucleic acid molecules in (ii) are the same as in step (b), the claim should be amended to recite “…(ii) identifying the subset of phased variant-containing nucleic acid molecules from…”.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “phased variant”. Applicant’s specification at para. [0127] defines the term “phased variants” to refer to two or more mutations that occur in cis (i.e. on the same strand of a nucleic acid molecule”. Therefore, the term phased variants is interpreted to refer to two or more variants that occur in cis.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(b) processing….wherein at least about 10% of the subset of nucleic acid molecules comprises….”. The term “about” in claim 1 is a relative term which renders the claim indefinite. Applicant’s specification at para. [0126] discloses the term “about” generally means within an acceptable error range for the particular value, which may depend in part on how the value is measured or determined, and provides several examples of what the term “about” could mean (e.g. up to 20%, 10%, up to 5%, or within 5-fold of a value, etc.). However, “within an acceptable error range” does not clearly set forth the metes and bounds of the term “about”, given the term “acceptable” is also a relative term. Therefore, the term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, the limitation is interpreted to mean “…wherein at least 10% of the subset…”.
Claims 4-6, and claims dependent therefrom, are indefinite for recitation of “…wherein filtering out phased-variant containing nucleic acid molecules…comprises filtering out phased-variant containing nucleic acid molecules having a non-reference variant with a variant allele frequency of at least. 40/0.25% upon sequencing to a depth of at least 10/100x”. It is unclear if claims 4-6 intend to require that the non-reference variant was sequenced to a depth of 10x (claim 4) or 100x (claims 5-6), such that nucleic acid molecules with a non-reference variant with a variant allele fraction of at least 40% (claim 4) or 0.25% (claims 5-6), respectively, are filtered out, or if claims 4-6 intend to require the filtering of nucleic acid molecules with non-reference variants with at least 40% or 0.25% allele frequencies to be contingent on whether the particular variant was sequenced at a depth of 10x or 100x, respectively, but the non-reference variants are not required to have been sequenced at depth of at least 10x or 100x, respectively. See MPEP 2111.04 II. As such, the metes and bounds of the claims are unclear. For purpose of examination, the filtering phased variant containing nucleic acid molecules having a non-reference variant with a variant allele frequency of at least 40% or 0.25% is interpreted to be contingent upon the non-reference variant having been sequenced to a depth of at least 10x or 100x, for claims 4 and 5-6 respectively. If Applicant does not with for the filtering to be contingent on the sequencing depth of the non-reference variant, the claims can be amended to recite “…comprising filtering out phased variant-containing nucleic acid molecules having a non-reference variant with a variant allele fraction of at least 40/0.25% and a sequenced depth of at least 10x/100x”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for identifying a subset of phased-variant-containing nucleic acid molecules. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mental processes grouping of abstract ideas:
processing… the sequencing data to identify a subset of phased-variant containing nucleic acid molecules from the plurality of nucleic acid molecules, wherein each nucleic acid molecule of the subset of phased-variant containing nucleic acid molecules comprises a plurality of phased variants relative to a reference genomic sequence, wherein each of the plurality of phased variants are separated from each other by no more than 170 nucleotides, and wherein at least about 10% of the subset of nucleic acid molecules comprises a first phased variant of the plurality of phased variants and a second phased variant of the plurality of phased variants that are separated by at least one nucleotide;
wherein processing the sequence data comprises: 
(i) aligning the sequencing data to the reference genomic sequence;
(ii) identifying phased variant-containing nucleic acid molecules from the plurality of nucleic acid molecules based on alignment of the sequencing data to the reference genomic sequence; and 
(iii) filtering out phased variant-containing nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a subject-matched non- tumor sample or a population of non-tumor samples that are not from the subject.
The identified claim limitations falls into the group of abstract ideas of mental processes for the following reasons. In this case, processing sequencing data to identify a subset of phased-variant containing nucleic acid molecules each with a plurality of phased variants that are no more than 170 nucleotides apart and separated by at least one nucleotide involves analyzing already aligned sequencing data to determine sequence reads with multiple variants that are within 170 nucleotides from each other, but separated by a nucleotide, which amounts to a mere analysis of data. Furthermore, aligning the sequencing data to the reference genomic sequence and identifying phased-variant-containing nucleic acid molecules based on the alignment involves comparing two sequences of any length to determine differences between reads and the reference genomic sequence to identify variants, which can be practically performed in the mind. Furthermore, aligning the sequencing data to the reference genomic sequence to identify the phased-variants is similar to the claims in University of Utah Research Foundation v. Ambry Genetics, where the courts found "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences, can practically be performed in the human mind (University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). Last, filtering out phased variant-containing nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a subject-matched non-tumor sample of the subject or a population of non-tumor samples that are not from the subject involves comparing the phased variants to variants in non-tumor samples, which involves comparing information and can be practically performed in the mind. That is, other than reciting the steps are carried out by a computer system, nothing in the claims precludes the steps from being practically performed in the mind. See MPEP 2106.4(a)(2) III. 
Dependent claims 1-11 and 15-18 further recite an abstract idea. Dependent claims 2-3 further recite the mental process of filtering out phased variant-containing nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a subject-matched non-tumor sample comprising peripheral blood cells of the subject. Dependent claims 4-6 further recite the mental process of filtering out phased variant-containing nucleic acid molecules having a non-reference variant with a variant allele fraction of at least 40% or 0.25% and a sequencing depth of at least 10x or 100x, respectively. Dependent claims 7-8 further recites the mental process of filtering out phased variant-containing nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a population of non-tumor samples. Dependent claims 9-10 further recite the mental process of filtering out phased variant containing nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples that are not from the subject. Dependent claim 11 further recites the mental process of filtering out phased variant-containing nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a subject-matched non-tumor sample of the subject and a population of non-tumor samples that are not from the subject. Dependent claim 15 further recites the mental process of processing of the sequencing data to not comprise barcode-mediated error suppression of the sequencing data. Dependent claim 16 further recites the mental process of analyzing the subset of phased-variant containing nucleic acid molecules to determine a condition of the subject. Dependent claim 17 further recites the mental process of aligning the sequencing data to a portion of a human genome. Dependent claim 18 further recites the mental process of aligning at least 1000 sequences to the reference genomic sequence. Therefore, claims 1-18 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-11 and 15-18 do not recite any elements in addition to the judicial exception.
The additional elements of claim 1 includes:
a computer system; and
obtaining, by a computer system, sequencing data derived from a plurality of nucleic acid molecules from a subject, wherein the plurality nucleic acid molecules from the subject are cell-free nucleic acid molecules or nucleic acids molecules from tumor tissue (i.e. receiving data).
The additional elements of dependent claims 12-14 include:
wherein the plurality of nucleic acid molecules from the subject are cell-free nucleic acid molecules (claim 12);
wherein the cell-free nucleic acid molecules are obtained or derived from a plasma sample of the subject (claim 13); and
wherein the plurality of nucleic acid molecules from the subject are nucleic acid molecules from tumor tissue (claim 14).
The additional element of claim 1 includes a computer system and receiving data, which are generic computer components and/or processes. Dependent claims 12-14 only serve to further limit the data being received by the computer system. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-18 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-11 and 15-18 do not recite any elements in addition to the judicial exception.
The additional elements of claim 1 includes:
a computer system; and
obtaining, by a computer system, sequencing data derived from a plurality of nucleic acid molecules from a subject, wherein the plurality nucleic acid molecules from the subject are cell-free nucleic acid molecules or nucleic acids molecules from tumor tissue (i.e. receiving data).
The additional elements of dependent claims 12-14 include:
wherein the plurality of nucleic acid molecules from the subject are cell-free nucleic acid molecules (claim 12);
wherein the cell-free nucleic acid molecules are obtained or derived from a plasma sample of the subject (claim 13); and
wherein the plurality of nucleic acid molecules from the subject are nucleic acid molecules from tumor tissue (claim 14).
The additional element of claim 1 includes a computer system and receiving data, which are conventional computer components and/or processes. Dependent claims 12-14 only serve to further limit the data being received by the computer system. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).	
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (Personalized Risk Assessment and Disease Monitoring in Non-Hodgkin Lymphoma from Circulating Tumor DNA, 2017, Stanford University, pg. 1-242; cited in IDS filed 16 Feb. 2022).
Regarding claim 1, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises the following steps:
Kurtz discloses obtaining DNA sequencing data derived from DNA of a patient,  wherein the DNA (i.e. nucleic acid molecules) are circulating tumor nucleic acid molecules (i.e. cell-free DNA) (pg. 227, para. 2;  Figure 25; Figure 28, e.g. Plasma Allele Fraction).
Kurtz discloses processing the sequencing data to identify phased-variant containing DNA from the DNA (i.e. a subset of phased-variant containing nucleic acid molecules from the plurality of nucleic acid molecules) (pg. 226, para. 2-3; Figure 28C-D, e.g. phased reporters occurring on same DNA fragment used to detect ctDNA). Kurtz further discloses the phased-variant containing DNA molecules each comprise phased variants relative to a reference genome (pg. 227, para. 2; pg. 72, para. 2, e.g. raw sequencing data mapped to hg19 reference genome), and each of the phased-variant containing DNA comprise a first and second phased variant that are separated by at least one nucleotide (Figure 28B, e.g. each gray bar is a read, and mutations are colored letters and separated by at least one nucleotide; Figure 28C, e.g. mutations on same DNA molecule connected by an arc).
Kurtz further discloses the processing of the sequencing data comprises the following steps:
Kurtz discloses mapping the reads of the sequencing data to the hg19 reference genome (i.e. a reference genomic sequence) (pg. 17, para. 2; pg. 147, para. 2).
Kurtz discloses calling the variants, including the phased variants, based on aligned sequencing data (pg. 72, para. 2-3; pg. 73, para. 2; Suppl. Figure C3-S5; pg. 227, para. 2, e.g. patient sequencing data reanalyzed using CAPP-Seq for phased reporters).
Kurtz discloses identifying somatic mutations within the called variants by filtering out potential somatic variants if they are present in a paired germline sample (i.e. a subject-matched non-tumor sample) or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject) (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Kurtz then discloses the phased reporters/variants are identified from the filtered variants (pg. 227, para. 2). 
Regarding claim 2, Kurtz discloses the filtering comprises filtering variants that are present  in a paired germline sample (i.e. a subject-matched non-tumor sample) at > 0.25% allele fraction  (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1).
Regarding claim 3, Kurtz discloses the paired germline sample (i.e. the subject-matched non-tumor sample) comprises peripheral blood granulocytes (i.e. peripheral blood cells) (pg. 145, para. 2).
Regarding claims 4-6, the claims do not require that the non-reference variant of the phased variant-containing nucleic acid molecule was sequenced to a depth of at least 10x (claim 4) or 100x (claims 5-6), as discussed above in the 112(b) rejection of the claims. Therefore, the limitations of filtering out phased variant-containing nucleic acid molecules having a non-reference variant with a variant allele fraction of at least 40% or 0.25% upon sequencing to a depth of at least 10x or 100x, respectively, is not required within the metes and bounds of the claims because the condition precedent has not been met (e.g. the variant being sequenced to a depth of at least 10x or 100x). See MPEP 2111.04. II. Therefore, claims 4-6 are rejected for the same reasons discussed above for claim 2, from which they depend.  
Further regarding claims 5-6, it is noted that Kurtz discloses the filtering comprises filtering out variants that are present in a paired germline sample (i.e. a subject-matched non-tumor sample) at > 0.25% allele fraction  (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1), with a sequencing depth of greater than 100x (pg. 147, para. 2 to pg. 148, para. 1, e.g. germline samples sequenced to depth of 1490X). 
Regarding claims 7-8, Kurtz discloses the filtering further comprises filtering out variants that were present in >10% of healthy subject cell-free DNA from control healthy subjects (i.e. a population of non-tumor samples that are not from the subject) (pg. 144, para. 2; pg. 148, para. 1).
Regarding claim 11, Kurtz discloses the filtering comprises removing potential somatic variants according to both: 1) presence in paired germline sample (i.e. a subject-matched non-tumor sample) at > 0.25% allele fraction (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1), and 2) presence in >10% of healthy subject cell-free DNA from control healthy subjects (pg. 144, para. 2; pg. 148, para. 1). Accordingly, each of the remaining phased-variant containing nucleic acid molecules do not comprise any variants filtered out by the above filters.  
Regarding claim 12, Kurtz discloses the DNA molecules (i.e. nucleic acid molecules) are circulating tumor nucleic acid molecules (i.e. cell-free DNA) (pg. 227, para. 2;  Figure 25; Figure 28, e.g. Plasma Allele Fraction).
Regarding claim 13, Kurtz discloses the cell-free nucleic acid molecules are derived from a plasma sample of the subject (pg. 132, para.2; Figure 28, e.g. plasma allele fraction).
Regarding claim 14, Kurtz discloses applying the CAPP-Seq analysis to tumor biopsies in addition to cell-free DNA samples (pg. 55, para. 3). Furthermore, Kurtz discloses the plurality of nucleic acid molecules comprise circulating-tumor DNA molecules (i.e. nucleic acid molecules from tumor tissue) (pg. 58, para. 1-2).
Regarding claim 15, Kurtz discloses the sequencing data for the subject (e.g. patient DLBCL002) was obtained using traditional CAPP-Seq, which does not involve background or sequence error suppression (pg. 4, para. 3, e.g. the major limitation to CAPP-Seq is the background error-rate inherent in sequencing; pg. 227, para. 2), rather than with integrated digital error suppression enhanced CAPP-Seq, which involves error suppression (pg. 4, para. 3 to pg. 5, para. 1; pg. 224, para. 2).
Regarding claim 16, Kurtz discloses analyzing the allele fraction of the phased reporters to detect the subject's relapse (i.e. to determine a condition of the subject) (Figure 28D).
Regarding claim 17, Kurtz discloses the reference genomic sequence is the hg19 human reference genome (i.e. at least a portion of a human genome) (pg. 72, para. 2; pg. 147, para. 2).
Regarding claim 18, Kurtz discloses the obtained sequencing depths after alignment were 2210X for the cell-free DNA (pg. 148, para. 1), which shows at least 1000 sequences were aligned (e.g. to provide a coverage of over a thousand at each genomic position).

Kurtz does not disclose the following limitations:
Regarding claim 1, Kurtz does not disclose obtaining the sequencing data and processing the sequencing data is performed by a computer system. However, the courts have found that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.

Regarding claim 1, Kurtz does not explicitly disclose that each of the plurality of phased variants are separated from each other by no more than 170 nucleotides. However, Kurtz discloses detecting multiple mutations on a given read (i.e. phased variants), and further shows the size of a typical cell-free DNA molecule is approximately 170 base pairs (pg. 226, para. 3). Furthermore, Kurtz discloses that one important consideration in using mutational haplotypes is the density of mutations in the genome, and discloses exploring this by analyzing publicly available whole-genome sequencing data comprising binning the genome into 170 bp bins and assessing what fraction of patients contain two or more somatic alterations within each bin (pg. 226, para. 3 to pg. 227, para. 1). Accordingly, Kurtz discloses that each of the phased variants occurring on the same read (i.e. phased variants) occur approximately within 170 base pairs. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have identified nucleic acid molecules with phased variants separated by no more than 170 nucleotides, because Kurtz shows the phased variants on each DNA molecule occur on the same read and the size of a typical cell-free DNA molecule is approximately 170 base pairs (pg. 226, para. 3), such that any two variants that occur on the same read are separated by at most approximately 170 base pairs, which overlaps with the claimed range of less than 170 base pairs. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. Here, given Kurtz discloses that cell-free DNA fragments are approximately 170 base pairs in length and detecting phased mutations within a single read, one of ordinary skill in the art would recognize that any two phased variants that are no more than 170 base pairs also correspond to variants on the same read (i.e. phased variants). 

Regarding claims 1-2, 7-8 and 11, while Kurtz generally discloses filtering out variants according to the filters discussed above, Kurtz does not explicitly disclose filtering out nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a subject-matched non-tumor sample (claims 1-2 and 11) and/or a population of non-tumor samples (claims 1, 7-8 and 11) that are not from the subject. 
However, Kurtz discloses identifying somatic mutations within the called variants by filtering out potential somatic variants if they are present in a paired germline sample (i.e. a subject-matched non-tumor sample), as recited in claims 1-2 and 11, and/or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject), as recited in claims 1, 7-8 and 11 (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Kurtz then discloses the phased reporters are identified from the filtered variants (pg. 227, para. 2). Accordingly, phased-variant containing molecules with n phased variants, in which at least n-1 of the phased variants (i.e. at least one variant of the phased variants) were identified as non-somatic mutations according to the above filters would not be identified as “phased reporters” and would be removed (i.e. filtered out) from the subsequent analysis (e.g. molecules with multiple phased-variants, but only one somatic mutation are not considered “phased reporters” and are removed from the analysis).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Kurtz to have filtered out phased-variant containing nucleic acid molecules in which at least one variant of the plurality of phased variants were observed in a subject-matched non-tumor sample and/or a population of non-tumor samples, because Kurtz already discloses removing variants present in a paired germline sample (i.e. a subject-matched non-tumor sample) and/or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject) (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Accordingly, any phased-variant containing molecules containing n variants in which at least n-1 variants were identified in a paired germline or healthy control subject sample would not have been identified as “a phased reporter”, and instead would have been filtered out of the subsequent analysis. One of ordinary skill in the art would have been motivated to modify the method of Kurtz to have removed such phased-variant containing molecules in order to ensure high specificity in ctDNA detection, as shown by Kurtz (pg. 148, para. 1-2; pg. 226, para. 2). This modification would have had a reasonable expectation of success because Kurtz already discloses filtering the variant containing molecules before analysis (pg. 148, para. 1).

Regarding claims 9-10, Kurtz does not explicitly disclose filtering nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples that are not from the subject.
However, Kurtz discloses identifying somatic mutations within the called variants by filtering out potential somatic variants if they were present in a paired end read of at least one healthy subject of healthy control subjects (pg. 143, para. 1; pg. 147, para. 2 to pg. 148, para. 1, e.g. healthy subjects sequenced by paired end sequencing). Kurtz then discloses detecting phased reporters by identifying DNA molecules with two or more somatic mutations (pg. 227, para. 1-2). Kurtz further discloses identifying tumor-specific variants ensures high specificity (pg. 148, para. 1) and that detecting mutational haplotypes, or phased reporters, in place of single reporters to increase the specificity of ctDNA detection (pg. 226, para. 2)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Kurtz to have filtered out phased-variant containing nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples not from the subject, because Kurtz already discloses removing variants from consideration if they are present in a paired end read from at least one of the non-tumor samples (pg. 143, para. 1; pg. 147, para. 2 to pg. 148, para. 1). Accordingly, any phased-variant containing molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples would not have been identified as “a phased reporter”, and instead would have been filtered out of the subsequent analysis. One of ordinary skill in the art would have been motivated to modify the method of Kurtz to have removed such phased-variant containing molecules in order to ensure high specificity in ctDNA detection, as shown by Kurtz (pg. 148, para. 1-2; pg. 226, para. 2). This modification would have had a reasonable expectation of success because Kurtz already discloses filtering the variant containing molecules before analysis, and that sequencing data from the non-tumor samples not from the subject is paired-end sequencing data (pg. 148, para. 1)
Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-14 of copending Application No. 17/661,730 in view of Kurtz (Personalized Risk Assessment and Disease Monitoring in Non-Hodgkin Lymphoma from Circulating Tumor DNA, 2017, Stanford University, pg. 1-242; cited in IDS filed 16 Feb. 2022).
Regarding instant claim 1, reference claim 1 discloses a method comprising:
obtaining, by a computer system, sequencing data derived from cell-free nucleic acid molecules from a subject;
processing, by the computer system, the sequencing data to identify one or more cell-free DNA nucleic acid molecules of the cell-free DNA molecules, wherein each of the one or more cell-free DNA molecules comprises a plurality of phased variants relative to a sequence from the reference genome (i.e. a subset of phased-variant containing molecules from the plurality of nucleic acid molecules, wherein each nucleic acid molecule of the subset comprises a plurality of phased variants relative to a reference genomic sequence), and wherein at least 10% of the one or more cell-free nucleic acid molecules (i.e. the subset of nucleic acid molecules) comprises a first phased variant and a second phased variant that are separated by at least one nucleotide;
the processing comprising: aligning reads corresponding to each of the nucleic acid molecules to a reference genome to identify the one or more cell-free DNA molecules comprising the plurality of phased variants (i.e. steps (i) aligning and (ii) identifying).
Further regarding instant claim 1, reference claim 13 discloses the phased variants are separated by at most 160 nucleotides (i.e. at most 170 nucleotides).
Regarding instant claim 12, reference claim 1 discloses the plurality of nucleic acid molecules are cell-free nucleic acid molecules.
Regarding instant claim 15, reference claim 5 discloses the method does not comprise barcode-mediated error suppression.
Regarding instant claim 16, reference claim 1 discloses analyzing the identified one or more cell-free nucleic acid molecules (i.e. the subset of the phased-variant containing nucleic acid molecules) to determine a cancer (i.e. condition) of the subject.
Regarding instant claim 17, reference claim 14 discloses the reference genomic sequence is the hg19 human reference genome (i.e. at least a portion of a human genome).
Regarding instant claim 18, reference claim 1 discloses aligning reads corresponding to each of the at least 1,000 cell-free nucleic acid molecules (i.e. at least 1000 sequences) to the reference genome.

The reference claims do not disclose the following limitations:
Regarding instant claims 1-2, 7-8, and 11, the reference claims do not disclose filtering out nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a subject-matched non-tumor sample (instant claims 1-2 and 11) and/or a population of non-tumor samples (instant claims 1, 7-8 and 11) that are not from the subject.
Regarding instant claim 3, the reference claims do not disclose the subject-matched non-tumor sample comprises peripheral blood cells. 
 However, these limitations would have been obvious to one of ordinary skill in the art, as shown by Kurtz.
Regarding claims 1-3, 7-8, and 11, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises identifying somatic mutations within the called variants by filtering out potential somatic variants if they are present in a paired germline sample (i.e. a subject-matched non-tumor sample), as recited in claims 1-2 and 11, and/or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject), as recited in claims 1, 7-8 and 11 (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Kurtz further discloses the paired germline sample (i.e. the subject-matched non-tumor sample) comprises peripheral blood granulocytes (i.e. peripheral blood cells), as recited in instant claim 3 (pg. 145, para. 2). Kurtz then discloses the phased reporters are identified from the filtered variants (pg. 227, para. 2). Accordingly, phased-variant containing molecules with n phased variants, in which at least n-1 of the phased variants were identified as non-somatic mutations according to the above filters would not be identified as “phased reporters” and would be removed (i.e. filtered out) from the subsequent analysis (e.g. molecules with multiple phased-variants, but only one somatic mutation are not considered “phased reporters” and are removed from the analysis).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have filtered out phased-variant containing nucleic acid molecules in which at least one variant of the plurality of phased variants were observed in a subject-matched non-tumor sample comprising peripheral blood cells and/or a population of non-tumor samples, because Kurtz discloses removing variants present in a paired germline sample (i.e. a subject-matched non-tumor sample) and/or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject) (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Accordingly, any phased-variant containing molecules containing n variants in which at least n-1 variants were identified in a paired germline or healthy control subject sample would not have been identified as “a phased reporter”, and instead would have been filtered out of the subsequent analysis. One of ordinary skill in the art would have been motivated to modify the method of the reference claims according to the method of Kurtz to have removed such phased-variant containing molecules in order to ensure high specificity in ctDNA detection, as shown by Kurtz (pg. 148, para. 1-2; pg. 226, para. 2). This modification would have had a reasonable expectation of success because Kurtz already filtering the variant containing molecules before analysis of phased-variant containing molecules (pg. 148, para. 1), such that the method of Kurtz is applicable to the reference claims.
Regarding instant claims 4-6, the instant claims do not require that the non-reference variant of the phased variant-containing nucleic acid molecule was sequenced to a depth of at least 10x (instant claim 4) or 100x (instant claims 5-6), as discussed above in the 112(b) rejection of the claims. Therefore, the limitations of filtering out phased variant-containing nucleic acid molecules having a non-reference variant with a variant allele fraction of at least 40% or 0.25% upon sequencing to a depth of at least 10x or 100x, respectively, is not required within the metes and bounds of the claims because the condition precedent has not been met (e.g. sequencing to a depth of at least 10x or 100x). See MPEP 2111.04. II. Therefore, instant claims 4-5 are rejected for the same reasons discussed above for instant claim 2, from which they depend.  

Regarding instant claims 9-10, the reference claims do not disclose filtering nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples that are not from the subject. However, this limitation would have been obvious to one of ordinary skill in the art, as shown by Kurtz.
Regarding instant claims 9-10, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises identifying somatic mutations within the called variants by filtering out potential somatic variants if they were present in a paired end read of at least one healthy subject of healthy control subjects (pg. 143, para. 1; pg. 147, para. 2 to pg. 148, para. 1, e.g. healthy subjects sequenced by paired end sequencing). Kurtz then discloses detecting phased reporters by identifying DNA molecules with two or more somatic mutations (pg. 227, para. 1-2). Kurtz further discloses identifying tumor-specific variants ensures high specificity (pg. 148, para. 1) and that detecting mutational haplotypes, or phased reporters, in place of single reporters to increase the specificity of ctDNA detection (pg. 226, para. 2)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have filtered out phased-variant containing nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples not from the subject, because Kurtz already discloses removing variants from consideration if they are present in a paired end read from at least one of the non-tumor samples (pg. 143, para. 1; pg. 147, para. 2 to pg. 148, para. 1). Accordingly, any phased-variant containing molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples would not have been identified as “a phased reporter”, and instead would have been filtered out of the subsequent analysis. One of ordinary skill in the art would have been motivated to modify the method of the reference claims with the method of Kurtz to have removed such phased-variant containing molecules in order to ensure high specificity in ctDNA detection, as shown by Kurtz (pg. 148, para. 1-2; pg. 226, para. 2). This modification would have had a reasonable expectation of success because Kurtz already filtering the variant containing molecules before analysis of phased-variant containing molecules (pg. 148, para. 1), such that the method of Kurtz is applicable to the reference claims.

Regarding instant claim 13, the reference claims do not disclose the cell-free nucleic acid molecules are from a plasma sample of the subject. 
Regarding instant claim 14, the reference claims do not disclose the plurality of nucleic acid molecules from the subject are nucleic acid molecules from tumor tissue.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Kurtz.
Regarding instant claims 13-14, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises, deriving cell-free nucleic acid molecules are derived from a plasma sample of the subject (pg. 132, para.2; Figure 28, e.g. plasma allele fraction). Furthermore, Kurtz discloses the plurality of nucleic acid molecules comprise circulating-tumor DNA molecules (i.e. nucleic acid molecules derived from tumor tissue) (pg. 58, para. 1-2). Kurtz further discloses detecting circulating tumor-derived DNA in plasma allows for noninvasive disease detection (pg. 2, para. 4 to pg. 3, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of the reference claims to have obtained cell-free nucleic acid molecules there were derived from a plasma sample and/or from tumor tissue, as shown by Kurtz (pg. 58, para. 1-2; pg. 132, para. 2; Figure 28). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Kurtz in order to non-invasively detect disease, as shown by Kurtz (pg. 2, para. 4 to pg. 3, para. 2). This modification would have had a reasonable expectation of success because the reference claims disclose using cell-free nucleic acid molecules, such that the method of Kurtz is applicable to the reference claims. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 18, 358, and 360 of copending Application No. 17/308,958 in view of Kurtz (Personalized Risk Assessment and Disease Monitoring in Non-Hodgkin Lymphoma from Circulating Tumor DNA, 2017, Stanford University, pg. 1-242; cited in IDS filed 16 Feb. 2022).
Regarding instant claim 1, reference claim 4 discloses a method comprising:
obtaining, by a computer system, sequencing data derived from cell-free nucleic acid molecules from a subject;
processing, by the computer system, the sequencing data to identify one or more cell-free DNA nucleic acid molecules of the cell-free DNA molecules, wherein each of the one or more cell-free DNA molecules comprises a plurality of phased variants relative to a sequence from the reference genome (i.e. a subset of phased-variant containing molecules from the plurality of nucleic acid molecules, wherein each nucleic acid molecule of the subset comprises a plurality of phased variants relative to a reference genomic sequence) and are separated by at least one nucleotide (i.e. 100% of the subset of nucleic acid molecules comprises a first and second phased variant separated by at least one nucleotide;
processing the sequencing data to identify cell-free DNA molecules comprises phased variants relative to a sequence from the reference genome, which shows aligning reads corresponding to each of the nucleic acid molecules to the reference genome to identify the one or more cell-free DNA molecules comprising the plurality of phased variants (i.e. steps (i) aligning and (ii) identifying).
Regarding instant claim 12, reference claim 4 discloses the plurality of nucleic acid molecules are cell-free nucleic acid molecules.
Regarding instant claims 13, reference claim 360 discloses the plurality of cell-free nucleic acid molecules are derived from plasma of the subject.
Regarding instant claim 15, reference claim 18 discloses the method does not comprise barcode-mediated error suppression.
Regarding instant claim 16, reference claim 4 discloses analyzing the identified one or more cell-free nucleic acid molecules (i.e. the subset of the phased-variant containing nucleic acid molecules) to determine a condition of the subject.
Regarding instant claim 17, reference claim 358 discloses the reference genomic sequence is the hg19 human reference genome (i.e. at least a portion of a human genome).

The reference claims do not disclose the following limitations:
Regarding instant claim 1, the reference claims do not disclose the phased variants are separated by at most 170 nucleotides. However, this limitation would have been obvious to one of ordinary skill in the art, as shown by Kurtz.
Regarding instant claim 1, Kurtz discloses detecting multiple mutations on a given read (i.e. phased variants), and further shows the size of a typical cell-free DNA molecule is approximately 170 base pairs (pg. 226, para. 3). Furthermore, Kurtz discloses that one important consideration in using mutational haplotypes is the density of mutations in the genome, and discloses exploring this by analyzing publicly available whole-genome sequencing data comprising binning the genome into 170 bp bins and assessing what fraction of patients contain two or more somatic alterations within each bin (pg. 226, para. 3 to pg. 227, para. 1). Accordingly, Kurtz discloses that each of the phased variants occurring on the same read (i.e. phased variants) occur approximately within 170 base pairs. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have identified nucleic acid molecules with phased variants separated by no more than 170 nucleotides, because Kurtz shows the phased variants on each DNA molecule occur on the same read and the size of a typical cell-free DNA molecule is approximately 170 base pairs (pg. 226, para. 3), such that any two variants that occur on the same read are separated by at most approximately 170 base pairs, which overlaps with the claimed range of less than 170 base pairs. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. Here, given Kurtz discloses that cell-free DNA fragments are approximately 170 base pairs in length and detecting phased mutations within a single read, one of ordinary skill in the art would recognize that any two phased variants that are no more than 170 base pairs also correspond to variants on the same read (i.e. phased variants). 

Regarding instant claims 1-2, 7-8, and 11, the reference claims do not disclose filtering out nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a subject-matched non-tumor sample (instant claims 1-2 and 11) and/or a population of non-tumor samples (instant claims 1, 7-8 and 11) that are not from the subject.
Regarding instant claim 3, the reference claims do not disclose the subject-matched non-tumor sample comprises peripheral blood cells. 
 However, these limitations would have been obvious to one of ordinary skill in the art, as shown by Kurtz.
Regarding claims 1-3, 7-8, and 11, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises identifying somatic mutations within the called variants by filtering out potential somatic variants if they are present in a paired germline sample (i.e. a subject-matched non-tumor sample), as recited in claims 1-2 and 11, and/or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject), as recited in claims 1, 7-8 and 11 (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Kurtz further discloses the paired germline sample (i.e. the subject-matched non-tumor sample) comprises peripheral blood granulocytes (i.e. peripheral blood cells), as recited in instant claim 3 (pg. 145, para. 2). Kurtz then discloses the phased reporters are identified from the filtered variants (pg. 227, para. 2). Accordingly, phased-variant containing molecules with n phased variants, in which at least n-1 of the phased variants were identified as non-somatic mutations according to the above filters would not be identified as “phased reporters” and would be removed (i.e. filtered out) from the subsequent analysis (e.g. molecules with multiple phased-variants, but only one somatic mutation are not considered “phased reporters” and are removed from the analysis).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have filtered out phased-variant containing nucleic acid molecules in which at least one variant of the plurality of phased variants were observed in a subject-matched non-tumor sample comprising peripheral blood cells and/or a population of non-tumor samples, because Kurtz discloses removing variants present in a paired germline sample (i.e. a subject-matched non-tumor sample) and/or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject) (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Accordingly, any phased-variant containing molecules containing n variants in which at least n-1 variants were identified in a paired germline or healthy control subject sample would not have been identified as “a phased reporter”, and instead would have been filtered out of the subsequent analysis. One of ordinary skill in the art would have been motivated to modify the method of the reference claims according to the method of Kurtz to have removed such phased-variant containing molecules in order to ensure high specificity in ctDNA detection, as shown by Kurtz (pg. 148, para. 1-2; pg. 226, para. 2). This modification would have had a reasonable expectation of success because Kurtz already filtering the variant containing molecules before analysis of phased-variant containing molecules (pg. 148, para. 1), such that the method of Kurtz is applicable to the reference claims.
Regarding instant claims 4-6, the instant claims do not require that the non-reference variant of the phased variant-containing nucleic acid molecule was sequenced to a depth of at least 10x (instant claim 4) or 100x (instant claims 5-6), as discussed above in the 112(b) rejection of the claims. Therefore, the limitations of filtering out phased variant-containing nucleic acid molecules having a non-reference variant with a variant allele fraction of at least 40% or 0.25% upon sequencing to a depth of at least 10x or 100x, respectively, is not required within the metes and bounds of the claims because the condition precedent has not been met (e.g. sequencing to a depth of at least 10x or 100x). See MPEP 2111.04. II. Therefore, instant claims 4-5 are rejected for the same reasons discussed above for instant claim 2, from which they depend.  

Regarding instant claims 9-10, the reference claims do not disclose filtering nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples that are not from the subject. However, these limitations would have been obvious to one of ordinary skill in the art, as shown by Kurtz.
Regarding instant claims 9-10, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises identifying somatic mutations within the called variants by filtering out potential somatic variants if they were present in a paired end read of at least one healthy subject of healthy control subjects (pg. 143, para. 1; pg. 147, para. 2 to pg. 148, para. 1, e.g. healthy subjects sequenced by paired end sequencing). Kurtz then discloses detecting phased reporters by identifying DNA molecules with two or more somatic mutations (pg. 227, para. 1-2). Kurtz further discloses identifying tumor-specific variants ensures high specificity (pg. 148, para. 1) and that detecting mutational haplotypes, or phased reporters, in place of single reporters to increase the specificity of ctDNA detection (pg. 226, para. 2)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have filtered out phased-variant containing nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples not from the subject, because Kurtz already discloses removing variants from consideration if they are present in a paired end read from at least one of the non-tumor samples (pg. 143, para. 1; pg. 147, para. 2 to pg. 148, para. 1). Accordingly, any phased-variant containing molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples would not have been identified as “a phased reporter”, and instead would have been filtered out of the subsequent analysis. One of ordinary skill in the art would have been motivated to modify the method of the reference claims with the method of Kurtz to have removed such phased-variant containing molecules in order to ensure high specificity in ctDNA detection, as shown by Kurtz (pg. 148, para. 1-2; pg. 226, para. 2). This modification would have had a reasonable expectation of success because Kurtz already filtering the variant containing molecules before analysis of phased-variant containing molecules (pg. 148, para. 1), such that the method of Kurtz is applicable to the reference claims.

Regarding instant claim 14, the reference claims do not disclose the plurality of nucleic acid molecules from the subject are nucleic acid molecules from tumor tissue. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kurtz.
Regarding instant claim 14, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises, deriving cell-free nucleic acid molecules are derived from a plasma sample of the subject (pg. 132, para.2; Figure 28), wherein the plurality of nucleic acid molecules comprise circulating-tumor DNA molecules (i.e. nucleic acid molecules derived from tumor tissue) (pg. 58, para. 1-2). Kurtz further discloses detecting circulating tumor-derived DNA in plasma allows for noninvasive disease detection (pg. 2, para. 4 to pg. 3, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of the reference claims to have obtained cell-free nucleic acid molecules there were derived from tumor tissue, as shown by Kurtz (pg. 58, para. 1-2; pg. 132, para. 2; Figure 28). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Kurtz in order to non-invasively detect disease, as shown by Kurtz (pg. 2, para. 4 to pg. 3, para. 2). This modification would have had a reasonable expectation of success because the reference claims disclose using cell-free nucleic acid molecules, such that the method of Kurtz is applicable to the reference claims. 

Regarding instant claim 18, the reference claims do not disclose aligning at least 1000 sequences to the reference genome. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kurtz.
Regarding instant claim 18, Kurtz discloses the obtained sequencing depths after alignment were 2210X for the cell-free DNA (pg. 148, para. 1), which shows at least 1000 sequences were aligned (e.g. to provide a coverage of over a thousand at each genomic position). Kurtz further discloses that analytical sensitivity increases with sequence depth (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have aligned at least 1000 sequences to the reference genome, as shown by Kurtz (pg. 148, para. 1). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Kurtz in order to increase analytical sensitivity, as shown by Kurtz (Figure 3). This modification would have had a reasonable expectation of success because the reference claims disclose the molecules with phased variants are identified based on alignment of DNA molecules to a reference genome, such that the method of Kurtz is applicable to the reference claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 26 of copending Application No. 17/646,473 in view of Kurtz (Personalized Risk Assessment and Disease Monitoring in Non-Hodgkin Lymphoma from Circulating Tumor DNA, 2017, Stanford University, pg. 1-242; cited in IDS filed 16 Feb. 2022).
Regarding instant claim 1, reference claim 1 discloses a method comprising:
obtaining sequencing data derived from cell-free nucleic acid molecules from a subject (e.g. steps (a)-(c) of reference claim 1);
processing, by a computer system, the sequencing data to identify one or more cell-free DNA nucleic acid molecules of the cell-free DNA molecules, wherein each of the one or more cell-free DNA molecules comprises a plurality of phased variants relative to a sequence from the reference genome (i.e. a subset of phased-variant containing molecules from the plurality of nucleic acid molecules, wherein each nucleic acid molecule of the subset comprises a plurality of phased variants relative to a reference genomic sequence), and wherein the phased variants occur within 170 bp of each other (e.g. the predefined mutations occur within 170 bp of each other in genomic space) , and wherein 10% of the one or more cell-free DNA nucleic acid molecules comprise a first and second phased variant separated by at least one nucleotide (i.e. 100% of the subset of nucleic acid molecules comprises a first and second phased variant separated by at least one nucleotide;
computer processing the sequencing data to (a) align the sequencing data to a reference genome; and
computing processing the sequencing data to (2) identify the one or more cell-free nucleic acid molecules based on phased variants relative to a sequence from the reference genome (i.e. based on the alignment).
Regarding instant claim 12, reference claim 1 discloses the plurality of nucleic acid molecules are cell-free nucleic acid molecules.
Regarding instant claim 13, reference claim 26 discloses the plurality of cell-free nucleic acid molecules are derived from plasma of the subject.
Regarding instant claim 15, reference claim 24 discloses the method does not comprise barcode-mediated error suppression.
Regarding instant claim 16, reference claim 1 discloses determining a condition of the subject based on the plurality of phased variants.
Regarding instant claim 18, reference claim 1 discloses aligning the sequencing data to a reference genome, and that the sequencing data comprises 150,000 evaluable sequencing fragments, such that at least 1000 sequences are aligned to the reference genomic sequence. 

The reference claims do not disclose the following limitations:
Regarding instant claim 1, the reference claims do not disclose obtaining the sequencing data by a computer system. However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. 

Regarding instant claims 1-2, 7-8, and 11, the reference claims do not disclose filtering out nucleic acid molecules in which at least one variant of the plurality of phased variants is observed in a subject-matched non-tumor sample (instant claims 1-2 and 11) and/or a population of non-tumor samples (instant claims 1, 7-8 and 11) that are not from the subject.
Regarding instant claim 3, the reference claims do not disclose the subject-matched non-tumor sample comprises peripheral blood cells. 
 However, these limitations would have been obvious to one of ordinary skill in the art, as shown by Kurtz.
Regarding claims 1-3, 7-8, and 11, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises identifying somatic mutations within the called variants by filtering out potential somatic variants if they are present in a paired germline sample (i.e. a subject-matched non-tumor sample), as recited in claims 1-2 and 11, and/or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject), as recited in claims 1, 7-8 and 11 (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Kurtz further discloses the paired germline sample (i.e. the subject-matched non-tumor sample) comprises peripheral blood granulocytes (i.e. peripheral blood cells), as recited in instant claim 3 (pg. 145, para. 2). Kurtz then discloses the phased reporters are identified from the filtered variants (pg. 227, para. 2). Accordingly, phased-variant containing molecules with n phased variants, in which at least n-1 of the phased variants were identified as non-somatic mutations according to the above filters would not be identified as “phased reporters” and would be removed (i.e. filtered out) from the subsequent analysis (e.g. molecules with multiple phased-variants, but only one somatic mutation are not considered “phased reporters” and are removed from the analysis).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have filtered out phased-variant containing nucleic acid molecules in which at least one variant of the plurality of phased variants were observed in a subject-matched non-tumor sample comprising peripheral blood cells and/or a population of non-tumor samples, because Kurtz discloses removing variants present in a paired germline sample (i.e. a subject-matched non-tumor sample) and/or present in healthy subject cell-free DNA from healthy control subjects (i.e. a population of non-tumor samples that are not from the subject) (Figure 4, e.g. normal genomic DNA used to determine personalized markers; pg. 148, para. 1). Accordingly, any phased-variant containing molecules containing n variants in which at least n-1 variants were identified in a paired germline or healthy control subject sample would not have been identified as “a phased reporter”, and instead would have been filtered out of the subsequent analysis. One of ordinary skill in the art would have been motivated to modify the method of the reference claims according to the method of Kurtz to have removed such phased-variant containing molecules in order to ensure high specificity in ctDNA detection, as shown by Kurtz (pg. 148, para. 1-2; pg. 226, para. 2). This modification would have had a reasonable expectation of success because Kurtz already filtering the variant containing molecules before analysis of phased-variant containing molecules (pg. 148, para. 1), such that the method of Kurtz is applicable to the reference claims.
Regarding instant claims 4-6, the instant claims do not require that the non-reference variant of the phased variant-containing nucleic acid molecule was sequenced to a depth of at least 10x (instant claim 4) or 100x (instant claims 5-6), as discussed above in the 112(b) rejection of the claims. Therefore, the limitations of filtering out phased variant-containing nucleic acid molecules having a non-reference variant with a variant allele fraction of at least 40% or 0.25% upon sequencing to a depth of at least 10x or 100x, respectively, is not required within the metes and bounds of the claims because the condition precedent has not been met (e.g. sequencing to a depth of at least 10x or 100x). See MPEP 2111.04. II. Therefore, instant claims 4-5 are rejected for the same reasons discussed above for instant claim 2, from which they depend.  

Regarding instant claims 9-10, the reference claims do not disclose filtering nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples that are not from the subject. However, these limitations would have been obvious to one of ordinary skill in the art, as shown by Kurtz.
Regarding instant claims 9-10, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises identifying somatic mutations within the called variants by filtering out potential somatic variants if they were present in a paired end read of at least one healthy subject of healthy control subjects (pg. 143, para. 1; pg. 147, para. 2 to pg. 148, para. 1, e.g. healthy subjects sequenced by paired end sequencing). Kurtz then discloses detecting phased reporters by identifying DNA molecules with two or more somatic mutations (pg. 227, para. 1-2). Kurtz further discloses identifying tumor-specific variants ensures high specificity (pg. 148, para. 1) and that detecting mutational haplotypes, or phased reporters, in place of single reporters to increase the specificity of ctDNA detection (pg. 226, para. 2)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have filtered out phased-variant containing nucleic acid molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples not from the subject, because Kurtz already discloses removing variants from consideration if they are present in a paired end read from at least one of the non-tumor samples (pg. 143, para. 1; pg. 147, para. 2 to pg. 148, para. 1). Accordingly, any phased-variant containing molecules in which the plurality of phased variants were identified in a paired-end read from at least one of the non-tumor samples would not have been identified as “a phased reporter”, and instead would have been filtered out of the subsequent analysis. One of ordinary skill in the art would have been motivated to modify the method of the reference claims with the method of Kurtz to have removed such phased-variant containing molecules in order to ensure high specificity in ctDNA detection, as shown by Kurtz (pg. 148, para. 1-2; pg. 226, para. 2). This modification would have had a reasonable expectation of success because Kurtz already filtering the variant containing molecules before analysis of phased-variant containing molecules (pg. 148, para. 1), such that the method of Kurtz is applicable to the reference claims.

Regarding instant claim 14, the reference claims do not disclose the plurality of nucleic acid molecules from the subject are nucleic acid molecules from tumor tissue. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kurtz.
Regarding instant claim 14, Kurtz discloses a method for identifying phased variant containing DNA fragments from a subject (Abstract; pg. 227, para. 1-2), which comprises, deriving cell-free nucleic acid molecules are derived from a plasma sample of the subject (pg. 132, para.2; Figure 28), wherein the plurality of nucleic acid molecules comprise circulating-tumor DNA molecules (i.e. nucleic acid molecules derived from tumor tissue) (pg. 58, para. 1-2). Kurtz further discloses detecting circulating tumor-derived DNA in plasma allows for noninvasive disease detection (pg. 2, para. 4 to pg. 3, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of the reference claims to have obtained cell-free nucleic acid molecules there were derived from tumor tissue, as shown by Kurtz (pg. 58, para. 1-2; pg. 132, para. 2; Figure 28). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Kurtz in order to non-invasively detect disease, as shown by Kurtz (pg. 2, para. 4 to pg. 3, para. 2). This modification would have had a reasonable expectation of success because the reference claims disclose using cell-free nucleic acid molecules, such that the method of Kurtz is applicable to the reference claims. 

Regarding instant claim 17, the reference claims do not disclose the reference genomic sequence comprises at least a portion of a human genome. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kurtz.
Regarding instant claim 17, Kurtz discloses the reference genomic sequence is the hg19 human reference genome (i.e. at least a portion of a human genome) (pg. 72, para. 2; pg. 147, para. 2). Kurtz further discloses detecting circulating tumor-derived DNA in plasma allows for noninvasive disease detection of cancers in humans (pg. 2, para. 4 to pg. 3, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have used a reference genome comprising at least a portion of a human genome, as shown by Kurtz (pg. 72, para. 2; pg. 147, para. 2). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the human reference genome of Kurtz in order to detect circulating tumor-derived DNA in human plasma and allow for noninvasive disease detection of cancers in humans, as shown by Kurtz (pg. 2, para. 4 to pg. 3, para. 2). This modification would have had a reasonable expectation of success because the reference claims involve utilizing a reference genome and determining a condition of a subject, and thus the method of Kurtz would be applicable to the reference claims. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631